 1

 2

 3

 4

 5

 6

 7

8
                   UNITED STATES DISTRICT COURT
 9
                  CENTRAL DISTRICT OF CALIFORNIA
10
                               WESTERN DIVISION
11

12
     JIAE LEE,                             CASE NO.: 2:19-CV-08814-JAK-FFM
13
                  Plaintiff,

14   v.                                    PROTECTIVE ORDER
     DONG YEOUN LEE, aka DAMON             PURSUANT TO STIPULATION
15   LEE; and GRACE MIN;

16                Defendants,              Complaint Filed:      October 14, 2019
17
                                           Consolidated Case: Creative Global
18
                                           Investment, Inc., et al. v. Jiae Lee, et al.
19                                         (California Central District Court; Case
                                           No. 2:19-cv-9564-JAK-FFM)
20   ///

21   ///

22   ///
23   ///
24
     ///

                                       1
 1   I.     PURPOSES AND LIMITATIONS

 2          Discovery in this action is likely to involve production of confidential,
 3
     proprietary, or private information for which special protection from public disclosure
 4
     and from use for any purpose other than prosecuting this litigation may be warranted.
 5
     Accordingly, the parties hereby stipulate to and petition the Court to enter the following
 6
     Stipulated Protective Order. The parties acknowledge that this Order does not confer
 7
     blanket protections on all disclosures or responses to discovery and that the protection it
8
     affords from public disclosure and use extends only to the limited information or items
 9

10   that are entitled to confidential treatment under the applicable legal principles. The

11   parties further acknowledge, as set forth in Section XIII(C), below, that this Stipulated

12   Protective Order does not entitle them to file confidential information under seal; Civil

13   Local Rule 79-5 sets forth the procedures that must be followed and the standards that
14   will be applied when a party seeks permission from the Court to file material under seal.
15
     II.    GOOD CAUSE STATEMENT
16
            This action is likely to involve trade secrets, franchise agreements, customer and
17
     supplier lists, sales and revenue information, and other valuable research, development,
18
     commercial, financial, technical and/or proprietary information for which special
19
     protection from public disclosure and from use for any purpose other than prosecution of
20

21
     this action is warranted. Such confidential and proprietary materials and information

22   consist of, among other things, confidential business or financial information,

23   information regarding confidential business practices, or other confidential research,

24   development, or commercial information (including information implicating privacy


                                                   2
 1   rights of third parties), information otherwise generally unavailable to the public, or

 2   which may be privileged or otherwise protected from disclosure under state or federal
 3
     statutes, court rules, case decisions, or common law. Accordingly, to expedite the flow
 4
     of information, to facilitate the prompt resolution of disputes over confidentiality of
 5
     discovery materials, to adequately protect information the parties are entitled to keep
 6
     confidential, to ensure that the parties are permitted reasonable necessary uses of such
 7
     material in preparation for and in the conduct of trial, to address their handling at the end
8
     of the litigation, and serve the ends of justice, a protective order for such information is
 9

10   justified in this matter. It is the intent of the parties that information will not be

11   designated as confidential for tactical reasons and that nothing be so designated without

12   a good faith belief that it has been maintained in a confidential, non-public manner, and

13   there is good cause why it should not be part of the public record of this case.
14   III.   DEFINITIONS
15
            A.     Action: The lead action entitled Jiae Lee v. Dong Yeoun Lee, et al.
16
     (California Central District Court, Western Division, Case No. 2:19-cv-08814-JAK-
17
     FEM), as well as the consolidated action entitled Creative Global Investment, Inc., et al.
18
     v. Jiae Lee, et al. (California Central District Court, Western Division, Case No. 2:19-
19
     cv-9564-JAK-FEM).
20

21
            B.     Challenging Party: A Party or Non-Party that challenges the designation

22   of information or items under this Order.

23          C.     “CONFIDENTIAL” Information or Items: Information (regardless of how

24   it is generated, stored or maintained) or tangible things that qualify for protection under


                                                     3
 1   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause

 2   Statement.
 3
            D.     Counsel: Outside Counsel of Record and House Counsel (as well as their
 4
     support staff).
 5
            E.     Designating Party: A Party or Non-Party that designates information or
 6
     items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
 7
            F.     Disclosure or Discovery Material: All items or information, regardless of
8
     the medium or manner in which it is generated, stored, or maintained (including, among
 9

10   other things, testimony, transcripts, and tangible things), that are produced or generated

11   in disclosures or responses to discovery in this matter.

12          G.     Expert: A person with specialized knowledge or experience in a matter

13   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
14   expert witness or as a consultant in this Action.
15
            H.     House Counsel: Attorneys who are employees of a party to this Action.
16
     House Counsel does not include Outside Counsel of Record or any other outside
17
     counsel.
18
            I.     Non-Party: Any natural person, partnership, corporation, association, or
19
     other legal entity not named as a Party to this action.
20

21
            J.     Outside Counsel of Record: Attorneys who are not employees of a party

22   to this Action but are retained to represent or advise a party to this Action and have

23   appeared in this Action on behalf of that party or are affiliated with a law firm that has

24   appeared on behalf of that party, and includes support staff.


                                                    4
 1          K.     Party: Any party to this Action, including all of its officers, directors,

 2   employees, consultants, retained experts, and Outside Counsel of Record (and their
 3
     support staffs).
 4
            L.     Producing Party: A Party or Non-Party that produces Disclosure or
 5
     Discovery Material in this Action.
 6
            M.     Professional Vendors: Persons or entities that provide litigation support
 7
     services (e.g., photocopying, videotaping, translating, preparing exhibits or
8
     demonstrations, and organizing, storing, or retrieving data in any form or medium) and
 9

10   their employees and subcontractors.

11          N.     Protected Material: Any Disclosure or Discovery Material that is

12   designated as “CONFIDENTIAL.”

13          O.     Receiving Party: A Party that receives Disclosure or Discovery Material
14   from a Producing Party.
15
     IV.    SCOPE
16
            A.     The protections conferred by this Stipulation and Order cover not only
17
     Protected Material (as defined above), but also (1) any information copied or extracted
18
     from Protected Material; (2) all copies, excerpts, summaries, or compilations of
19
     Protected Material; and (3) any testimony, conversations, or presentations by Parties or
20

21
     their Counsel that might reveal Protected Material.

22          B.     Any use of Protected Material at trial shall be governed by the orders of

23   the trial judge. This Order does not govern the use of Protected Material at trial.

24   ///


                                                    5
 1   V.     DURATION

 2          Even after final disposition of this litigation, the confidentiality obligations
 3
     imposed by this Order shall remain in effect until a Designating Party agrees otherwise
 4
     in writing or a court order otherwise directs. Final disposition shall be deemed to be the
 5
     later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
 6
     and (2) final judgment herein after the completion and exhaustion of all appeals,
 7
     rehearings, remands, trials, or reviews of this Action, including the time limits for filing
8
     any motions or applications for extension of time pursuant to applicable law.
 9

10   VI.    DESIGNATING PROTECTED MATERIAL

11          A.     Exercise of Restraint and Care in Designating Material for Protection.

12                 1.     Each Party or Non-Party that designates information or items for

13                 protection under this Order must take care to limit any such designation to
14                 specific material that qualifies under the appropriate standards. The
15
                   Designating Party must designate for protection only those parts of
16
                   material, documents, items, or oral or written communications that qualify
17
                   so that other portions of the material, documents, items, or
18
                   communications for which protection is not warranted are not swept
19
                   unjustifiably within the ambit of this Order.
20

21
                   2.     Mass, indiscriminate, or routinized designations are prohibited.

22                 Designations that are shown to be clearly unjustified or that have been

23                 made for an improper purpose (e.g., to unnecessarily encumber the case

24   ///


                                                    6
 1              development process or to impose unnecessary expenses and burdens on

 2              other parties) may expose the Designating Party to sanctions.
 3
                3.     If it comes to a Designating Party’s attention that information or
 4
                items that it designated for protection do not qualify for protection, that
 5
                Designating Party must promptly notify all other Parties that it is
 6
                withdrawing the inapplicable designation.
 7
           B.   Manner and Timing of Designations.
8
                1.     Except as otherwise provided in this Order (see, e.g., Section
 9

10              B(2)(b) below), or as otherwise stipulated or ordered, Disclosure or

11              Discovery Material that qualifies for protection under this Order must be

12              clearly so designated before the material is disclosed or produced.

13              2.     Designation in conformity with this Order requires the following:
14                     a.     For information in documentary form (e.g., paper or
15
                       electronic documents, but excluding transcripts of depositions or
16
                       other pretrial or trial proceedings), that the Producing Party affix at
17
                       a minimum, the legend “CONFIDENTIAL” (hereinafter
18
                       “CONFIDENTIAL legend”), to each page that contains protected
19
                       material. If only a portion or portions of the material on a page
20

21
                       qualifies for protection, the Producing Party also must clearly

22                     identify the protected portion(s) (e.g., by making appropriate

23                     markings in the margins).

24   ///


                                                 7
 1   b.     A Party or Non-Party that makes original documents

 2   available for inspection need not designate them for protection until
 3
     after the inspecting Party has indicated which documents it would
 4
     like copied and produced. During the inspection and before the
 5
     designation, all of the material made available for inspection shall
 6
     be deemed “CONFIDENTIAL.” After the inspecting Party has
 7
     identified the documents it wants copied and produced, the
8
     Producing Party must determine which documents, or portions
 9

10   thereof, qualify for protection under this Order. Then, before

11   producing the specified documents, the Producing Party must affix

12   the “CONFIDENTIAL legend” to each page that contains Protected

13   Material. If only a portion or portions of the material on a page
14   qualifies for protection, the Producing Party also must clearly
15
     identify the protected portion(s) (e.g., by making appropriate
16
     markings in the margins).
17
     c.     For testimony given in depositions, that the Designating
18
     Party identify the Disclosure or Discovery Material on the record,
19
     before the close of the deposition all protected testimony.
20

21
     d.     For information produced in some form other than

22   documentary and for any other tangible items, that the Producing

23   Party affix in a prominent place on the exterior of the container or

24   containers in which the information is stored the legend


                              8
 1                         “CONFIDENTIAL.” If only a portion or portions of the

 2                         information warrants protection, the Producing Party, to the extent
 3
                           practicable, shall identify the protected portion(s).
 4
            C.    Inadvertent Failure to Designate.
 5
                  1.       If timely corrected, an inadvertent failure to designate qualified
 6
                  information or items does not, standing alone, waive the Designating
 7
                  Party’s right to secure protection under this Order for such material. Upon
8
                  timely correction of a designation, the Receiving Party must make
 9

10                reasonable efforts to assure that the material is treated in accordance with

11                the provisions of this Order.

12   VII.   CHALLENGING CONFIDENTIALITY DESIGNATIONS

13          A.    Timing of Challenges.
14                1.       Any Party or Non-Party may challenge a designation of
15
                  confidentiality at any time that is consistent with the Court’s Scheduling
16
                  Order.
17
            B.    Meet and Confer.
18
                  1.       The Challenging Party shall initiate the dispute resolution process
19
                  under Local Rule 37.1 et seq.
20

21
            C.    The burden of persuasion in any such challenge proceeding shall be on the

22          Designating Party. Frivolous challenges, and those made for an improper

23          purpose (e.g., to harass or impose unnecessary expenses and burdens on other

24          parties) may expose the Challenging Party to sanctions. Unless the Designating


                                                    9
 1       Party has waived or withdrawn the confidentiality designation, all parties shall

 2       continue to afford the material in question the level of protection to which it is
 3
         entitled under the Producing Party’s designation until the Court rules on the
 4
         challenge.
 5
     VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
 6
         A.     Basic Principles
 7
                1.     A Receiving Party may use Protected Material that is disclosed or
8
                produced by another Party or by a Non-Party in connection with this
 9

10              Action only for prosecuting, defending, or attempting to settle this Action.

11              Such Protected Material may be disclosed only to the categories of persons

12              and under the conditions described in this Order. When the Action has

13              been terminated, a Receiving Party must comply with the provisions of
14              Section XIV below (FINAL DISPOSITION).
15
                2.     Protected Material must be stored and maintained by a Receiving
16
                Party at a location and in a secure manner that ensures that access is
17
                limited to the persons authorized under this Order.
18
         B.     Disclosure of “CONFIDENTIAL” Information or Items
19
                1.     Unless otherwise ordered by the Court or permitted in writing by
20

21
                the Designating Party, a Receiving Party may disclose any information or

22              item designated “CONFIDENTIAL” only to:

23                     a.     The Receiving Party’s Outside Counsel of Record in this

24                     Action, as well as employees of said Outside Counsel of Record to


                                                10
 1   whom it is reasonably necessary to disclose the information for this

 2   Action;
 3
     b.     The officers, directors, and employees (including House
 4
     Counsel) of the Receiving Party to whom disclosure is reasonably
 5
     necessary for this Action, and, if the Receiving Party is an
 6
     individual, the Receiving Party himself or herself;
 7
     c.     Experts (as defined in this Order) of the Receiving Party to
8
     whom disclosure is reasonably necessary for this Action and who
 9

10   have signed the “Acknowledgment and Agreement to Be Bound”

11   (Exhibit A);

12   d.     The Court and its personnel;

13   e.     Court reporters and their staff;
14   f.     Professional jury or trial consultants, mock jurors, and
15
     Professional Vendors to whom disclosure is reasonably necessary
16
     for this Action and who have signed the “Acknowledgment and
17
     Agreement to be Bound” attached as Exhibit A hereto;
18
     g.     The author or recipient of a document containing the
19
     information or a custodian or other person who otherwise possessed
20

21
     or knew the information;

22   h.     During their depositions, witnesses, and attorneys for

23   witnesses, in the Action to whom disclosure is reasonably necessary

24   provided: (i) the deposing party requests that the witness sign the


                              11
 1                       “Acknowledgment and Agreement to Be Bound;” and (ii) they will

 2                       not be permitted to keep any confidential information unless they
 3
                         sign the “Acknowledgment and Agreement to Be Bound,” unless
 4
                         otherwise agreed by the Designating Party or ordered by the Court.
 5
                         Pages of transcribed deposition testimony or exhibits to depositions
 6
                         that reveal Protected Material may be separately bound by the court
 7
                         reporter and may not be disclosed to anyone except as permitted
8
                         under this Stipulated Protective Order; and
 9

10                       i.     Any mediator or settlement officer, and their supporting

11                       personnel, mutually agreed upon by any of the parties engaged in

12                       settlement discussions.

13   IX.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
14         IN OTHER LITIGATION
15
           A.     If a Party is served with a subpoena or a court order issued in other
16
           litigation that compels disclosure of any information or items designated in this
17
           Action as “CONFIDENTIAL,” that Party must:
18
                  1.     Promptly notify in writing the Designating Party. Such notification
19
                  shall include a copy of the subpoena or court order;
20

21
                  2.     Promptly notify in writing the party who caused the subpoena or

22                order to issue in the other litigation that some or all of the material covered

23                by the subpoena or order is subject to this Protective Order. Such

24                notification shall include a copy of this Stipulated Protective Order; and


                                                   12
 1               3.     Cooperate with respect to all reasonable procedures sought to be

 2               pursued by the Designating Party whose Protected Material may be
 3
                 affected.
 4
          B.     If the Designating Party timely seeks a protective order, the Party served
 5
          with the subpoena or court order shall not produce any information designated in
 6
          this action as “CONFIDENTIAL” before a determination by the Court from
 7
          which the subpoena or order issued, unless the Party has obtained the Designating
8
          Party’s permission. The Designating Party shall bear the burden and expense of
 9

10        seeking protection in that court of its confidential material and nothing in these

11        provisions should be construed as authorizing or encouraging a Receiving Party

12        in this Action to disobey a lawful directive from another court.

13   X.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
14        PRODUCED IN THIS LITIGATION
15
          A.     The terms of this Order are applicable to information produced by a Non-
16
          Party in this Action and designated as “CONFIDENTIAL.” Such information
17
          produced by Non-Parties in connection with this litigation is protected by the
18
          remedies and relief provided by this Order. Nothing in these provisions should be
19
          construed as prohibiting a Non-Party from seeking additional protections.
20

21
          B.     In the event that a Party is required, by a valid discovery request, to

22        produce a Non-Party’s confidential information in its possession, and the Party is

23        subject to an agreement with the Non-Party not to produce the Non-Party’s

24        confidential information, then the Party shall:


                                                 13
 1                1.     Promptly notify in writing the Requesting Party and the Non-Party

 2                that some or all of the information requested is subject to a confidentiality
 3
                  agreement with a Non-Party;
 4
                  2.     Promptly provide the Non-Party with a copy of the Stipulated
 5
                  Protective Order in this Action, the relevant discovery request(s), and a
 6
                  reasonably specific description of the information requested; and
 7
                  3.     Make the information requested available for inspection by the
8
                  Non-Party, if requested.
 9

10         C.     If the Non-Party fails to seek a protective order from this court within 14

11         days of receiving the notice and accompanying information, the Receiving Party

12         may produce the Non-Party’s confidential information responsive to the

13         discovery request. If the Non-Party timely seeks a protective order, the Receiving
14         Party shall not produce any information in its possession or control that is subject
15
           to the confidentiality agreement with the Non-Party before a determination by the
16
           court. Absent a court order to the contrary, the Non-Party shall bear the burden
17
           and expense of seeking protection in this court of its Protected Material.
18
     XI.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
19
           A.     If a Receiving Party learns that, by inadvertence or otherwise, it has
20

21
           disclosed Protected Material to any person or in any circumstance not authorized

22         under this Stipulated Protective Order, the Receiving Party must immediately (1)

23         notify in writing the Designating Party of the unauthorized disclosures, (2) use its

24         best efforts to retrieve all unauthorized copies of the Protected Material, (3)


                                                  14
 1          inform the person or persons to whom unauthorized disclosures were made of all

 2          the terms of this Order, and (4) request such person or persons to execute the
 3
            “Acknowledgment and Agreement to be Bound” that is attached hereto as
 4
            Exhibit A.
 5
     XII.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 6
            PROTECTED MATERIAL
 7
            A.     When a Producing Party gives notice to Receiving Parties that certain
8
            inadvertently produced material is subject to a claim of privilege or other
 9

10          protection, the obligations of the Receiving Parties are those set forth in Federal

11          Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

12          whatever procedure may be established in an e-discovery order that provides for

13          production without prior privilege review.
14   XIII. MISCELLANEOUS
15
            A.     Right to Further Relief.
16
                   1.     Nothing in this Order abridges the right of any person to seek its
17
                   modification by the Court in the future.
18
            B.     Right to Assert Other Objections.
19
                   1.     By stipulating to the entry of this Protective Order, no Party waives
20

21
                   any right it otherwise would have to object to disclosing or producing any

22                 information or item on any ground not addressed in this Stipulated

23                 Protective Order. Similarly, no Party waives any right to object on any

24   ///


                                                   15
 1              ground to use in evidence of any of the material covered by this Protective

 2              Order.
 3
         C.     Filing Protected Material
 4
                1.       A Party that seeks to file under seal any Protected Material must
 5
                comply with Civil Local Rule 79-5. Protected Material may only be filed
 6
                under seal pursuant to a court order authorizing the sealing of the specific
 7
                Protected Material at issue. If a Party's request to file Protected Material
8
                under seal is denied by the Court, then the Receiving Party may file the
 9

10              information in the public record unless otherwise instructed by the Court.

11   XIV. FINAL DISPOSITION

12       A.     After the final disposition of this Action, as defined in Section V, within

13       sixty (60) days of a written request by the Designating Party, each Receiving
14       Party must return all Protected Material to the Producing Party or destroy such
15
         material. As used in this subdivision, “all Protected Material” includes all copies,
16
         abstracts, compilations, summaries, and any other format reproducing or
17
         capturing any of the Protected Material. Whether the Protected Material is
18
         returned or destroyed, the Receiving Party must submit a written certification to
19
         the Producing Party (and, if not the same person or entity, to the Designating
20

21
         Party) by the 60 day deadline that (1) identifies (by category, where appropriate)

22       all the Protected Material that was returned or destroyed and (2) affirms that the

23       Receiving Party has not retained any copies, abstracts, compilations, summaries

24       or any other format reproducing or capturing any of the Protected Material.


                                                 16
 1         Notwithstanding this provision, Counsel are entitled to retain an archival copy of

 2         all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
 3
           memoranda, correspondence, deposition and trial exhibits, expert reports,
 4
           attorney work product, and consultant and expert work product, even if such
 5
           materials contain Protected Material. Any such archival copies that contain or
 6
           constitute Protected Material remain subject to this Protective Order as set forth
 7
           in Section V.
8
           B.     Any violation of this Order may be punished by any and all appropriate
 9

10         measures including, without limitation, contempt proceedings and/or monetary

11         sanctions.

12
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
13

14   Dated: April 2, 2020                      /S/ FREDERICK F. MUMM
                                               HONORABLE FREDERICK F. MUMM
15
                                               United States Magistrate Judge
16

17

18

19

20

21

22

23

24


                                                  17
 1                               EXHIBIT A
                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2
             I,                    [print or type full name], of                        [print or
 3

 4   type full address], declare under penalty of perjury that I have read in its entirety and

 5   understand the Stipulated Protective Order that was issued by the United States District

 6   Court for the Central District of California in the case of Jiae Lee v. Dong Yeoun Lee, et

 7   al., California Central District Court, Case No. 2:19-cv-9564-JAK-FFM. I agree to
8    comply with and to be bound by all the terms of this Stipulated Protective Order and I
 9
     understand and acknowledge that failure to so comply could expose me to sanctions and
10
     punishment in the nature of contempt. I solemnly promise that I will not disclose in any
11
     manner any information or item that is subject to this Stipulated Protective Order to any
12
     person or entity except in strict compliance with the provisions of this Order.
13
             I further agree to submit to the jurisdiction of the United States District Court for
14
     the Central District of California for the purpose of enforcing the terms of this Stipulated
15

16   Protective Order, even if such enforcement proceedings occur after termination of this

17   action. I hereby appoint                                      [print or type full name] of

18                                        [print or type full address and telephone number] as

19   my California agent for service of process in connection with this action or any
20
     proceedings related to enforcement of this Stipulated Protective Order.
21
     Date:
22
     City and State where sworn and signed:
23
     Printed Name:
24
     Signature:

                                                    18
